218 Md. 644 (1958)
145 A.2d 772
FERGUSON
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 9, September Term, 1958.]
Court of Appeals of Maryland.
Decided November 13, 1958.
*645 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
PER CURIAM:
In a petition for leave to appeal from the denial of his application for a writ of habeas corpus, the applicant makes but one contention, i.e., that a confession was obtained from him by "unorthodox and unfair methods used by the police officers." The voluntary nature of a confession may be raised and contested at the trial of a defendant or upon appeal, but cannot form the basis for a writ of habeas corpus. Johnson v. Warden, 212 Md. 652; Eberle v. Warden, 209 Md. 657.
Application denied, with costs.